UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4004



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLARENCE SCRANAGE, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00391-HEH)


Submitted:   September 28, 2007        Decided:     November 20, 2007


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald M. Barley, Richmond, Virginia, for Appellant.    Chuck
Rosenberg, United States Attorney, Brian L. Whisler, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dr. Clarence Scranage, Jr., appeals his conviction and

sentence for making a false statement to a Federal Bureau of

Investigation agent and obstruction of justice in violation of 18

U.S.C.A. §§ 1001, 1512 (West 2000 & Supp. 2005).             Dr. Scranage

claims the district court erred by denying his motion to dismiss

the indictment based on an alleged oral conferral of immunity.          We

affirm.

           Courts   may   enforce   informal   grants   of   transactional

immunity under the concept of equitable immunity where:

     (1) an agreement was made; (2) the defendant has
     performed on his side; and (3) the subsequent prosecution
     is directly related to offenses in which the defendant,
     pursuant to the agreement, either assisted with the
     investigation or testified for the government.

United States v. McHan, 101 F.3d 1027, 1034 (4th Cir. 1996)

(quoting Rowe v. Griffin, 676 F.2d 524, 527-28 (11th Cir. 1982)).

We have reviewed the entire record and find no basis for reversing

the district court’s conclusion that there was no agreement between

the parties to confer immunity on Dr. Scranage.

           Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED


                                    - 2 -